Citation Nr: 1228162	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  04-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's chronic otitis media prior to May 1, 2008, and in excess of 10 percent thereafter, to include whether a separate disability is warranted for dizziness and/or vertigo. 

2.  Entitlement to a compensable disability evaluation for the Veteran's bilateral post-operative tympanic membrane perforation residuals. 

3.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability. 

4.  Entitlement to an increased disability evaluation for the service-connected L2 and L3 vertebral fracture residuals and lumbosacral strain, rated as 10 percent for the period prior to September 26, 2003, rated as 20 percent disabling for the period from September 26, 2003 to April 24, 2007, and rated as 40 percent for the period beginning on and after April 25, 2007. 

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1970. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an August 2003 rating decision of the New Orleans, Louisiana, Regional Office (RO) which denied increased disability evaluations for both the Veteran's chronic otitis media, bilateral post-operative tympanic membrane perforation residuals, and right ear hearing loss disability and his L2 and L3 vertebral fracture residuals and lumbosacral sprain.  In June 2004, the RO, in pertinent part, recharacterized the Veteran's post-operative ear disabilities as chronic otitis media evaluated as noncompensable, bilateral post-operative tympanic membrane perforation residuals evaluated as noncompensable; and bilateral hearing loss disability evaluated as noncompensable; granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; effectuated the award as of May 7, 2003; increased the evaluation for the Veteran's lumbosacral spine disability from noncompensable to 10 percent; and effectuated the award as of May 7, 2003. 

In September 2006, the RO, in pertinent part, increased the evaluation for the Veteran's lumbosacral spine disability from 10 to 20 percent and effectuated the award as of March 16, 2006. In January 2007, the RO retroactively effectuated the 20 percent evaluation for the Veteran's lumbosacral spine disability as of September 26, 2003. In February 2008, the RO increased the evaluation for the Veteran's lumbosacral spine disability from 20 to 40 percent; granted a separate 10 percent evaluation for right sciatica; and effectuated the awards as of April 25, 2007. 

In June 2009 and August 2009, the RO issued a supplemental statement of the case that covered most of the issues listed on the title page.  In a letter dated March 2008, the RO informed the Veteran that his claim for an increased rating for otitis media was on appeal.  Accordingly, that issue has been included on the title page as well. See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (VA can waive any objections it has as to both the timeliness and adequacy of a Substantive Appeal). 

In a May 2003 written statement, the Veteran advanced contentions which may be reasonably construed as an informal application to reopen his claim of entitlement to service connection for a chronic cervical spine disorder to include degenerative disc disease and degenerative joint disease.  In his January 2010 Written Brief Presentation, the Veteran's accredited representative at that time advanced that service connection for diabetes mellitus and an earlier effective date for the award of service connection for right sciatica were warranted.  The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder to include degenerative disc disease and degenerative joint disease, service connection for diabetes mellitus, and an earlier effective date for the award of service connection for right sciatica have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the issues.  They are referred to the RO for appropriate action. 

The case was previously remanded back to the RO in June 2010 for additional development of the record.  While the claim was pending at the RO, the RO issued a rating decision in April 2011 by which the noncompensable rating for the service-connected chronic otitis media was increased to 10 percent, effective from May 1, 2008.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In addition to the above April 2011 rating decision, the RO also issued a rating decision in March 2012 by which service connection for coronary artery disease was granted, with an initial 30 percent rating assigned effective from August 31, 2010.  That initial rating was increased to 60 percent, effective from August 31, 2010 by way of another RO rating decision issued in April 2012.  Thus, as of August 31, 2010, the Veteran's combined disability rating for compensation purposes is 80 percent.  This, and the fact that the Veteran has an increased rating claim pending and has indicated on a number of occasions that he is unemployable due to service-connected disabilities, raises the issue of a TDIU.  A TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran is not employed according to the most recent evidence of record.  Inasmuch as there is evidence of unemployability, a claim for a TDIU is raised by the record.  

The issues on the front of the Cover Page of this decision have been slightly modified in the interest of clarity.  The claims involving increased ratings for the service-connected back disability have been consolidated for clarity.  

The issues of entitlement to increased ratings for the chronic otitis media, evaluated as 10 percent disabling; bilateral post-operative tympanic membrane perforation residuals; bilateral hearing loss; L2 and L3 vertebral fracture residuals and lumbosacral sprain (lumbosacral spine disability), rated as 10 percent prior to September 26, 2003, rated as 20 percent from September 27, 2003 to April 24, 2007, and rated as 40 percent disabling from April 25, 2007; and, the issues of entitlement to a TDIU, and whether a separate disability rating is warranted for dizziness and/or vertigo as a residual of the service-connected otitis media, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected chronic otitis media has been chronic and recurrent with symptoms and manifestations more nearly approximating that of nearly constant suppuration or with aural polyps, for the entire period covered by this appeal.  


CONCLUSION OF LAW

The criteria for the assignment of 10 percent rating for the service-connected chronic otitis media have been more nearly approximated for the entire time period covered by this claim.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6200 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Inasmuch as the determination below constitutes at least a partial grant of the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless at this point.  However, it is reiterated that additional development, prior to consideration of the claim of entitlement to a higher evaluation than 10 percent, to include on the basis of dizziness or vertigo, will be addressed in the REMAND section below. 

II.  Increased Rating -Chronic Otitis Media

Service connection for chronic otitis media with bilateral perforation, tympanic membrane, postoperative and high frequency hearing loss on the right was initially established pursuant to a rating decision issued in December 1970, within a year after separation from service.  An initial noncompensable rating was assigned, effective from April 11, 1970.  The Veteran's current appeal stems from a claim for increase that was received at the RO on May 7, 2003.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  

A VA audio examination in June 2003 noted a history of otitis media and bilateral perforations of the tympanic membranes.  The Veteran reported difficulty hearing and a past history of ear infections, with a history of chronic otomastoiditis.  The Veteran described a constant bilateral tinnitus.  Physical examination of the right ear revealed non-occluding cerumen impaction on the right and minimal cerumen on the left.  Medical follow-up was recommended for maintenance of otomastoiditis.

VA outpatient records note that the Veteran sought treatment for ear pain and increased tinnitus in June 2003.  The treating ENT, Dr. H.R. noted that the Veteran had myringosclerotic plaque mixed with dimeric drumhead.  The right ear had a very hard cast in the external canal and it was difficult to remove it without increasing the pain.  After soaking for an hour and a half, it was possible to debride the ear.  After removing the cholesteatoma, the Veteran reported less pain and tinnitus.  The impression was chronic otomastoiditis.  At a follow-up in July 2003, the Veteran reported that he developed an infection in the left ear one week after his June appointment, but it healed spontaneously.  The Veteran had no acute problems with the right ear at the time of the follow-up other than the persistent hyperesthesia that he has reported since his post auricular approach for a tympanoplasty.  

A November 2003 VA outpatient audiology note indicates that the Veteran presented with hearing difficulty, and reported that he was not wearing his hearing aid because his left ear was too sore, but that he was getting into trouble with his wife due to his hearing loss.  The examiner noted the Veteran's history of right ear mastoid cavity with a history of bilateral ear surgeries.  He was therefore fitted with a left ear hearing aid.

In a November 2003 memorandum, received at the RO in December 2003, Dr. H.R., the otolaryngologist/ENT who examined the Veteran's ears in conjunction with the June 2003 and November 2003 VA outpatient treatment summarized above noted that the Veteran had a modified radical mastoidectomy in the right ear which required ongoing care on a recurring and regular basis to prevent further infectious complications of his ear disease.  The examiner further noted that this was not something that was necessarily related to audiology.  

At a March 2004 VA ear disease examination, the Veteran presented with hearing loss and tinnitus.  The examiner noted that the Veteran was seen as an outpatient for cleansing of the mastoid cavity at that VA ENT several times.  Audiometry revealed bilateral mixed conductive and sensory hearing loss.  The Veteran reported a history of frequent ear infections since service and multiple ear surgeries.  On examination, there was a cavity of mastoidectomy on the right and postauricular scars on the right and left.  Both ears appeared clean and dry.  The impression was progressive bilateral hearing loss, mixed type; and, status post multiple ear surgeries.  

A July 2005 VA outpatient treatment note reveals that the Veteran once again had impacted cerumen, which had to be removed from the right ear.  

At a May 2006 VA examination for ear disease, the examiner noted that he had previously examined the Veteran in 1999, and that the Veteran's history had not changed much since that time "except that he boiled his ear out with hydrogen peroxide."  The examiner also noted that the Veteran quit using his hearing aid because of the moisture that developed within the hearing aids.  The examiner found his audiometry results to be consistent with his physical findings and history.  On examination, the auricle in the right ear was normal.  The canal was surgically deformed with a modified radical type cavity.  The cavity was cleaned.  The middle ear itself was deformed with a narrowed transverse depth.  It was pneumatized somewhat but the ossicles had been rearranged.  The mastoid was postsurgical.  On the left, the auricle was normal.  Canal was normal; but the drumhead was grossly deformed.  Middle ear was contracted and deformed.  Mastoid was clear.  The impression was chronic otomastoiditis post multiple operations including tympanoplasty and mastoidectomy on the right and bilateral tympanoplasties; associated hearing loss; tinnitus.  

At a VA examination in April 2007, Dr. H.R. once again noted the Veteran's history of ear disease, indicating that the Veteran was "an otologic cripple."  The examiner noted a history of a mastoid cavity creation in the right ear as part of a tympanoplasty.  The Veteran's condition was described as stable, and progressively worse.  The examination report indicates that the Veteran's disability is manifested by tinnitus, ear pain and hearing loss, but no history of vertigo or dizziness.  The examiner noted a history of suppurative ear discharge, with the most recent episode being that same month.  The examiner also noted that the Veteran's most recent ear infection had occurred that same month.  The diagnosis on examination was "otologic cripple" with infected right mastoid cavity; post bilateral tympanoplasties with canaloplasties, and mixed hearing loss.  The examiner specifically noted that there was no peripheral vestibular disorder diagnosed.  In addition, the examiner noted that the Veteran had better hearing with the use of hearing aids, but he cannot wear them because of recurrent ear infections due to moisture build-up from the hearing aids.

April 2007 VA outpatient treatment records show treatment for an ear infection with antibiotics.  Although the Veteran's condition had been fairly stable lately, the Veteran reportedly awoke the night before with blood all over his pillow from his right ear.  The impression was otologic cripple with infected right mastoid cavity post surgical status in both ears.  

VA examination of May 2008 essentially reiterates what the previous VA examinations revealed.  First, the Veteran has a history of ear disease, with chronic bilateral otomastoiditis, which was stable at the time of the examination.  The Veteran had chronic mastoid cavity, which required periodic cleaning; and, the Veteran had mixed hearing loss and tinnitus.  In essence, the Veteran suffered from chronic otitis, with the most recent infection noted earlier that same month.  

A March 2009 Outpatient treatment record notes that the Veteran reported for treatment with a sore right ear and blood drainage at times.  He was complaining of being " all clogged up in there."  The impression was mastoiditis right status post mastoidectomy.  Later that same month, the Veteran again reported with ear pain.  He commented that he had been in earlier in the month for an ear cleaning, but that his ear was "hurting worse and feeling like it is getting infected."  Moxyfloxacin was prescribed.  

Finally, the Veteran was afforded additional VA examinations in June 2010 and May 2011.  These examinations essentially reported the same history as noted above with respect to the Veteran's ear disease, prior surgeries and current residuals.  In essence, they noted current manifestations of hearing loss, tinnitus, and chronic otitis media.  The examiners indicated that the Veteran's tympanic membranes were not currently perforated, but there were deformities from past perforations.  The June 2010 examiner, Dr. H.R., noted the Veteran's history, as indicated above, and stated that the Veteran would never be without a requirement for ongoing cavity care.  The examiner noted hearing loss and tinnitus, but no current acute infection, although the examiner did note that the Veteran's ears needed cleaning.  The examiner indicated that the Veteran had an unsteady gait related to his spinal disease.  The tympanic membranes were not perforated.  With regard to the effect on the Veteran's occupational functioning, the examiner once again noted that the Veteran was an occupational cripple, and could not work in a damp environment, to include sweating due to his right mastoid cavity.  Additionally, he could not work in an environment where he would be subject to water incursion into the right ear to include rain, underwater work or sweating.  Furthermore, his hearing level was such that he could not handle two conversations at once, therefore he would be unable to perform any jobs which would require interaction with the public; and, based on the configuration of his hearing loss, he would be limited in his effective interaction with high pitched voices, particular women.  

The examiner indicated that the Veteran had a chronic mastoid cavity, which would require cavity care for life.  The examiner explained that a chronic mastoid cavity is an exteriorized cholesteatoma, with the underlying disease process being the buildup of desquamated epithelium being moved from a closed or semi-closed space to an open space where it can be managed more safely and where there is less chance of damage from either infection or erosion.  According to the examiner, Dr. H.R., the cholesteatoma still builds up and depending on the individual cavity, it requires debridement or cleaning and examination on a periodic basis, anywhere from monthly to yearly, depending on the patient.  Absent that debridement, the desquamated skin will either continue to build up or it will become food for microorganisms which may cause drainage and if invasive it will cause infection which requires treatment.  This is what makes an open mastoid patient an otologic cripple.  Furthermore, Dr. H.R. indicated that a hearing aid occluding a canal with a mastoid cavity increases the propensity of the detritus to become infected, and that was the case with this Veteran.  

At the May 2011 examination, the diagnosis was "residuals of multiple bilateral tympanic membrane perforations and bilateral ear infections; status post multiple bilateral tympanoplasties; status post right mastoidectomy.  Both the June 2010 examiner and the May 2011 examiner specifically noted that no peripheral vestibular disorders were diagnosed.  

In sum, the medical evidence in this case has revealed a very consistent disability picture with regard to the Veteran's chronic ear disease for the entire time period covered by this appeal.  

Currently, the Veteran's service-connected chronic otitis media is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200, effective from May 1, 1008.  Prior to that date, a noncompensable rating was assigned.  Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  A 10 percent rating is the maximum rating the maximum schedular rating assignable for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  Complications to include hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis, and bone loss of skull, are to be rated separately.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

As noted above, the medical evidence of record has been quite consistent throughout the entire period covered by this appeal.  Before, and after May 1, 2008, the medical evidence of record shows that the Veteran has a diagnosis of chronic otitis media; that he experiences painful infections with purulent discharge and that he has associated hearing loss and tinnitus.  The VA outpatient treatment records and VA examinations clearly establish a pattern of fairly regular treatment for impacted cerumen, ear pain and drainage due to the Veteran's service-connected ear disease.  All of the VA examiner's confirmed the Veteran's extensive ear surgical history and the resultant residuals, including mastoid cavity on the right.  Dr. H.R., the Veteran's long-time treating VA ENT has commented on at least two VA examinations that the Veteran is an "otologic cripple" as a result of his ear disease.  Moreover, Dr. H.R. has also explained that the Veteran has hearing aids, but is unable to use them because they create moisture in the canal which breeds infection.  In light of the foregoing, and importantly, the consistency and frequency of cavity care treatment and purulent drainage due to frequent otitis media, the criteria for the assignment of a 10 percent rating have been more nearly approximated for the entire period covered by this claim.  All reasonable doubt has been resolved in the Veteran's favor in making this decision.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Additionally, the Board will not address entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) at this time because it is remanding any rating in excess of 10 percent for further development and readjudication. 


ORDER

A disability rating of 10 percent for the service-connected chronic otitis media is granted for the entire period of time that is covered by this claim, subject to the law and regulations governing the grant of monetary benefits.


REMAND

While the Board sincerely regrets the delay, additional development is required in this case.  

The Veteran asserts that an increased evaluation is warranted for his lumbosacral spine disability as it encompasses lumbar vertebral fracture residuals, lumbar spine degenerative disc disease, and lumbosacral sprain.  A September 1999 RO decision denied service connection for a cervical spine disorder to include degenerative disc disease and degenerative joint disease.  In May 2003, the Veteran submitted a claim of entitlement to service connection for "degenerative disc disease."  He did not specify the spinal segment involved.  In a May 2003 duty to assist notice issued to the Veteran, the RO noted that: the Veteran had filed a claim for "degenerative disc disease;" a September 1999 rating decision had previously denied service connection for "degenerative disc disease;" and the Veteran needed to "submit evidence not previously considered showing the condition was incurred in or aggravated by your active service" to reopen his claim.  The report of an April 2007 VA examination for compensation purposes states that the Veteran was diagnosed with lumbar spine degenerative disc disease.  A November 2008 Report of Contact (VA Form 119) conveys that the "Vet[eran] wants to add bulging disc lumber 4 and 5 in back to his claim."  In a March 2009 rating decision, the RO stated: 

VA Form 119 indicates you claimed service connection for bulging disc, lumbar spine. You are currently service-connected for fracture, second and third lumbar vertebra, lumbosacral sprain. Rating decisions are based on functional impairment of the affected body part, as these two conditions are affecting the same body part and are rated based on the same criteria, service connection cannot be established separately.

The RO has not formally adjudicated the issue of service connection for lumbar spine degenerative disc disease.  The RO erroneously stated that service connection may not be established for lumbar spine degenerative disc disease.  While the evaluation of the same disability under various diagnoses is to be avoided, service connection may be concurrently established for lumbar spine vertebral fracture residuals, lumbar spine sprain, and degenerative disc disease.  38 C.F.R. § 4.14  (2011).  In a precedent opinion dated December 12, 1997, the Acting General Counsel of the VA clarified that the criteria under former Diagnostic Code 5293, which pertained to intervertebral disc syndrome, "involves loss of range of motion because the nerve defects and resulting pain associated with injury to the sciatic nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae."  The Acting General Counsel clarified that a veteran could not be evaluated under both Diagnostic Code 5293 for intervertebral disc syndrome based in part upon limitation of motion and Diagnostic Code 5292 (limitation of motion of the lumbar spine) due to the provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of "an identical manifestation under two different diagnoses." VAOPGPREC 36-97 (Dec. 12, 1997).  

The Veteran filed his most recent claim for increase on May 7, 2003.  Prior to this date, on September 23, 2002, VA revised the criteria pertaining to intervertebral disc syndrome (degenerative disc disease).  On September 26, 2003, the Secretary of the VA amended the portions of the Schedule For Rating Disabilities applicable to lumbar vertebral fracture residuals, lumbar strain, and other spine and back disorders.  Under the amended rating schedule, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 

In the June 2010 remand, the Board essentially explained that the RO incorrectly omitted the possibility of rating the Veteran's back disability based on incapacitating episodes of intervertebral disc syndrome because it incorrectly determined that a separate grant of service connection for intervertebral disc syndrome was not appropriate.  However, the RO should have considered rating the Veteran pursuant to the criteria for intervertebral disc syndrome instead of, not in addition to, rating the disability under the General Rating Formula, or, under the old pre-September 2003 rating criteria.  The Board directed the RO to consider the issue of intervertebral disc syndrome.  The RO did not consider the issue and returned the case to the Board.  The RO, at the very least, should have determined on remand, whether the Veteran's service-connected back disability was more appropriately rated based on intervertebral disc syndrome, particularly given the diagnosis set forth in April 2007 at the VA examination.  

In order to determine the most appropriate ratings since May 7, 2003, the Veteran should be afforded a comprehensive spine examination to evaluate the service-connected L2 and L3 vertebral fracture residuals, lumbosacral sprain, and degenerative disc disease.  

There is also some question as to whether a separate disability rating is warranted for dizziness and/or vertigo, as a manifestation of  the service-connected otitis media.  Pursuant to this decision, the Veteran is in receipt of the maximum schedular rating for the otitis media for the entire period covered by this claim; however, the rating criteria indicate that other residuals, such as vertigo and/or dizziness should be separately rated.  Prior to the Veteran's most recent VA examination in June 2011, neither the Veteran nor any examiner had indicated the presence of vertigo and/or dizziness as being associated with the service-connected otitis media.  In fact, the Veteran's examination reports prior to that date had suggested that any gait disturbance or imbalance was likely due to his spinal disorder.  However, the nurse practitioner in June 2011 specifically indicated that the Veteran had a long-standing history of vertigo associated with the otitis media.  Although this finding is inconsistent with all previous findings in this regard, it cannot be ignored.  Thus, a remand is necessary to resolve the issue of whether or not the Veteran has vertigo and/or dizziness associated with the service-connected chronic otitis media; and if so, the level of severity of such.  An examination is necessary in order to reconcile the findings on the June 2011 examination with the other evidence of record with regard to whether the Veteran has vertigo and/or dizziness as a symptom of his chronic otitis media.  

It is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran is not employed according to the most recent evidence of record.  The Veteran asserted during the May 2011 ear diseases examination that he was unemployable due to his back disorder.  Accordingly, even though TDIU was previously denied by way of a September 2007 rating decision, the TDIU issue has again been raised.  The record suggests that various physical disabilities, including the spine disability, render him unemployable, but no examiner has opined as to whether he is unemployable solely as a result of his service-connected disabilities, without consideration of non-service connected disabilities.  

With regard to the claim for a TDIU, this issue is inextricably intertwined with the above described increased rating and service connection issues.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claim(s).  See Holland v. Brown, 6 Vet. App. 443 (1994).  In this regard, additional development should be undertaken

On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form.  

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Service connection has been established for coronary artery disease, currently rated as 60 percent disabling; fracture of the second and third lumbar vertebra with lumbosacral strain, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; right sciatica, rated as 10 percent disabling; chronic otitis media, rated as 10 percent disabling; Additional noncompensable service-connected disabilities include status post left inguinal hernia, bilateral hearing loss, and bilateral tympanic membrane perforations.  The combined disability rating for the Veteran's service-connected disabilities exceeds 70 percent.  

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, Social Security Administration (SSA) data attached to Virtual VA indicates that the Veteran was awarded disability benefits.  These records are relevant to his TDIU claim and potentially to the other claims.  Accordingly, SSA records should be requested on remand. 
 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 concerning how to substantiate a TDIU claim and request that he submit a completed TDIU claim form, so that he can provide updated information pertaining to his earnings, education, work experience, and training.

2.  Obtain and associated with the claims file all pertinent VA treatment records since June 2010.  

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Schedule the veteran for a VA spine examination to determine the severity of the service-connected lumbar spine disability since May 7, 2003, in terms of the Rating Schedules in effect on May 7, 2003 and in effect as of September 26, 2003.  All indicated tests, including X-ray, magnetic resonance imaging (MRI) if indicated, and range of motion studies, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should specifically indicate if the Veteran's service-connected low back disability is manifested by intervertebral disc syndrome, and if so, whether it has, as likely as not, been present since May 2003.  If so, is it productive of incapacitating episodes as described in the rating schedule and, if so, determine the frequency of any incapacitating episodes.  Please provide a complete explanation for the opinion.

Further, the examiner should opine as to the severity of the disability since that date, to include whether the Veteran's limitation of motion of the lumbar spine has been severe; and/or whether the Veteran has exhibited an overall disability picture at any time since May 2002, that more nearly approximates that of severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  

The examiner should also address whether the Veteran's vertebral fracture has cord involvement such that there is abnormal mobility requiring a neck brace (jury mast).

The examiner should also opine as to whether there has been muscle spasm present on examination, and if so, whether it has been severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or, whether there has been muscle spasm on extreme forward bending with unilateral loss of lateral spine motion in standing position.  

The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should describe the extent the lumbar spine disability exhibits weakened movement, excess fatigability, incoordination, and/or ankylosis.  These determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also determine whether the Veteran's service-connected back disability is productive of any associated neurologic abnormalities, including in the lower extremities and bowel or bladder impairment and, if so, the level of severity.  If no neurological dysfunction is identified, then the examiner should reconcile this finding with the Veteran's complaints of sciatic pain in the right leg.  

Because the Veteran claims that he is unemployable primarily due to his service-connected lumbar spine disability as well as his service-connected coronary artery disease and hearing difficulty, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, but without regard to non-service-connected conditions, preclude substantially gainful employment, given the Veteran's level of education and employment history (but without regard to his age). The Veteran is service connected for coronary artery disease, fracture of the second and third lumbar vertebra with lumbosacral strain, tinnitus, a left inguinal hernia, bilateral tympanic membrane perforation, right sciatica, hearing loss and chronic otitis media.  If any other examinations are deemed warranted in order to provide the requested opinions, additional examination(s) should be scheduled. 

A complete rationale for any opinion expressed must be provided. The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for why an opinion cannot be provided. 

5.  Schedule the Veteran for the appropriate examination to determine whether the Veteran suffers from dizziness, vertigo, labyrinthitis or other form of disequilibrium as a manifestation of the service-connected chronic otitis media in light of the findings on the June 2011 VA examination report, but also with consideration of the findings on all other VA examination reports of record.  The disparate findings should be reconciled.  In that regard, the June 2011 examiner reported that the Veteran had longstanding vertigo, however, other records do not show such findings.  

If it is determined that the Veteran does suffer from dizziness, vertigo, labyrinthitis or other form of disequilibrium associated with the service-connected chronic otitis media, then the examiner should opine as to the frequency and whether there is occasional staggering as a result thereof.  The examiner should provide a complete explanation for each opinion provided.  

The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  

6.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


